Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 21-cv-61044-BLOOM

 VICTOR SPAGNUOLO,

           Petitioner,

 v.

 UNITED STATES OF AMERICA,

           Respondent.
                                           /

                         ORDER ON MOTION TO VACATE SENTENCE

           THIS CAUSE is before the Court upon Petitioner Victor Spagnuolo’s (“Petitioner”)

 Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

 Custody, ECF No. [1] (“Motion”), filed on April 1, 2021. 1 The Motion attacks the constitutionality

 of his conviction and sentence following a guilty plea in Case No. 17-cr-60263. 2 The Government

 filed a Response to the Motion, ECF No. [6], with a supporting exhibit, ECF No. [6-1]. The Court

 has carefully reviewed the Motion, all opposing and supporting submissions, the record in this

 case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion

 is dismissed as time-barred.

      I.      BACKGROUND

           On June 14, 2018, following Petitioner’s guilty plea, the Court adjudged Petitioner guilty

 of one count of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349 (Count 1) and



 1
   “Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the date it is delivered
 to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009) (citations
 and internal quotation marks omitted).
 2
  References to docket entries in Petitioner’s criminal case, Case No. 17-cr-60263, are denoted as “CR-ECF
 No.”
Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 2 of 7

                                                                    Case No. 21-cv-61044-BLOOM

 one count of aggravated identity theft in violation of 18 U.S.C. § 1028(a)(1) (Count IV). CR-ECF

 No. [44] at 1. In exchange for the guilty plea, the Government moved to dismiss the remaining

 three counts in the Indictment. CR-ECF No. [24] (“Plea Agreement”) ¶ 2; see also ECF No. [56]

 at 37. The Plea Agreement also contained an appeal waiver. CR-ECF No. [24] ¶ 12; see CR-ECF

 No. [55] at 18 (“The Court finds that the waiver of [Petitioner’s] right to appeal was knowingly

 and voluntarily made.”). Petitioner was sentenced to 63 months as to count one and 24 months as

 to count four, to run consecutively. CR-ECF No. [44] at 2. Petitioner subsequently appealed the

 conviction and sentence on June 18, 2018. CR-ECF No. [47]. On May 10, 2019, the Eleventh

 Circuit Court of Appeals dismissed the appeal due to the appeal waiver in the Plea Agreement.

 CR-ECF No. [59] at 3-4; United States v. Spagnuolo, 770 F. App’x 547, 548 (11th Cir. 2019) (per

 curiam). A Mandate was issued on June 10, 2019. CR-ECF No. [59], and Petitioner did not petition

 the United States Supreme Court for certiorari.

          On April 1, 2021, Petitioner filed the instant Motion, ECF No. [1], seeking to challenge his

 24-month sentence as to the aggravated identity theft charge as procedurally and substantively

 unreasonable. Id. at 2, 4, 12.

    II.      LEGAL STANDARD

          The one-year limitation period to file a § 2255 motion runs from the latest of:

                 (1) the date on which the judgment becomes final;

                 (2) the date on which the impediment to making a motion created by
                 governmental action in violation of the Constitution or laws of the
                 United States is removed, if the movant is prevented from making a
                 motion by such governmental action;

                 (3) the date on which the right asserted was initially recognized by
                 the Supreme Court, if that right has been newly recognized by the
                 Supreme Court and made retroactively applicable to cases on
                 collateral review; or



                                                   2
Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 3 of 7

                                                                      Case No. 21-cv-61044-BLOOM

                  (4) the date on which the facts supporting the claim or claims could
                  have been discovered through the exercise of due diligence.

 28 U.S.C. § 2255(f).

    III.      DISCUSSION

           Upon review, the Court finds that the Motion is untimely. See Clay v. United States, 537

 U.S. 522, 532 (2003) (“[F]or federal criminal defendants who do not file a petition for certiorari

 with [the Supreme Court] on direct review, § 2255’s one-year limitation period starts to run when

 the time for seeking such review expires.”); U.S. Sup. Ct. R. 13.1 (providing 90 days following a

 Court of Appeals’ entry of judgment to petition for a writ of certiorari). Petitioner’s judgment of

 conviction became final on August 8, 2019, 90 days after the Eleventh Circuit entered its Judgment

 dismissing Petitioner’s appeal. See CR-ECF No. [59] at 2. On August 8, 2020, the time for filing

 a timely § 2255 motion expired. See 28 U.S.C. § 2255(f)(1). Petitioner did not file the Motion until

 April 1, 2021, more than seven months after the expiration of the one-year limitation. See ECF

 No. [1] at 24.

           a. Equitable tolling is not applicable

           Petitioner does not contend that a Government-created impediment prevented him from

 filing his Motion earlier nor does he assert that his claims rely on facts that could not have been

 discovered earlier through the exercise of due diligence. See ECF No. [1]. Similarly, Petitioner

 does not rely on § 2255(f)(3) to argue that his Motion is timely. Id.

           Additionally, Petitioner’s claims are insufficient to warrant equitable tolling. A petitioner

 is entitled to equitable tolling, “only if he shows (1) that he has been pursuing his rights diligently,

 and (2) that some extraordinary circumstance stood in his way and prevented timely filing.”

 Holland v. Florida, 560 U.S. 631, 649 (2010) (citation and quotation marks omitted); see also Diaz

 v. Sec’y, Fla Dep’t of Corr., 362 F.3d 698, 702 (11th Cir. 2004) (per curiam) (characterizing the


                                                    3
Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 4 of 7

                                                                     Case No. 21-cv-61044-BLOOM

 equitable tolling standard as a two-part test, stating that “equitable tolling is available only if a

 petitioner establishes both extraordinary circumstances and due diligence” (emphasis in original,

 citation omitted)). The extraordinary circumstances must be circumstances beyond the Petitioner’s

 control. See Hunter v. Ferrell, 587 F. 3d 1304, 1308 (11th Cir. 2009) (citations omitted).

 Furthermore, there must be a “causal connection between the alleged extraordinary circumstances

 and the late filing of the petition.” San Martin v. McNeil, 633 F.3d 1257, 1267 (11th Cir. 2011).

 The diligence required for equitable tolling to be warranted is “reasonable diligence, not maximum

 feasible diligence.” Id. (citation and quotation marks omitted).

        Here, Petitioner acknowledges that his Motion is untimely but argues that he “was not

 informed of appeal denial until late 2019. Pandemic then started and Pensacola Prison Camp went

 on lockdown, not allowing inmates access to the legal library, books, etc. [Petitioner] is now

 learning of his constitutional right to file a [§] 2255.” ECF No. [1] at 23.

        It is well settled that mere ignorance of the law or lack of knowledge of filing deadlines

 does not justify equitable tolling of the AEDPA’s limitation period. See Johnson v. United States,

 544 U.S. 295, 311 (2005) (“[The Court has] never accepted pro se representation alone or

 procedural ignorance as an excuse for prolonged inattention when a statute’s clear policy calls for

 promptness[.]”). Additionally, the Eleventh Circuit has “not accepted a lack of a legal education

 and related confusion or ignorance about the law as excuses for a failure to file in a timely fashion.”

 Perez v. Florida, 519 F. App’x 995, 997 (11th Cir. 2013) (per curiam) (citing Rivers v. United

 States, 416 F.3d 1319, 1323 (11th Cir. 2005) (per curiam)); see also Felder v. Johnson, 204 F.3d

 168, 172-73 & n.10 (5th Cir. 2000) (holding that ignorance of law and pro se status are insufficient

 to toll statute of limitations (collecting cases)). Indeed, as with any litigant, pro se litigants “are

 deemed to know of the one-year statute of limitations.” Outler v. United States, 485 F.3d 1273,



                                                   4
Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 5 of 7

                                                                    Case No. 21-cv-61044-BLOOM

 1282 n.4 (11th Cir. 2007) (per curiam). Thus, to the extent Petitioner suggests he lacks knowledge

 of the law and does not understand court processes or his legal rights, see ECF No. [1] at 23, such

 allegations are insufficient because Petitioner is presumed to know the applicable statute of

 limitations.

            Moreover, while Petitioner argues that he was denied access to the law library due to the

 COVID-19 pandemic, it appears that Petitioner’s representation is incorrect. ECF No. [1] at 11. In

 its Response, the Government submitted a report from the Bureau of Prisons showing that from

 April 1, 2020 through May 20, 2021, Petitioner had access to the “Law Library” and “Upper Law

 Library.” See ECF No. [6-1]. Specifically, the report shows that from the start of the report through

 the time Petitioner filed the Motion, he visited the law library on 50 separate days. Id. The report

 reflects that prior to the August 8, 2020 expiration of the one-year period, Petitioner visited the

 law libraries on 17 separate days. Id. at 24-32. Accordingly, Petitioner is not entitled to equitable

 tolling.

            b. Actual innocence is not applicable

            While actual innocence may sometimes serve to overcome a procedural bar caused by an

 untimely filing, such is not the case here. As the Supreme Court has held, actual innocence, if

 proved, serves as a gateway through which a petitioner may pass when the impediment is a

 procedural bar under the AEDPA. See McQuiggin v. Perkins, 569 U.S. 383, 401 (2013). This is

 consistent with the rulings of Schlup v. Delo, 513 U.S. 298 (1995), and House v. Bell, 547 U.S.

 518 (2006). See McQuiggin, 569 U.S. at 386. To succeed on a claim of actual innocence, the

 petitioner “must establish that, in light of new evidence, ‘it is more likely than not that no

 reasonable juror would have found [him] guilty beyond a reasonable doubt.’” House, 547 U.S. at

 536-37 (quoting Schlup, 513 U.S. at 327). New evidence means “exculpatory scientific evidence,



                                                    5
Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 6 of 7

                                                                     Case No. 21-cv-61044-BLOOM

 trustworthy eyewitness accounts, or critical physical evidence [] that was not presented at trial.”

 Schlup, 513 U.S. at 324. The actual innocence gateway requires a petitioner to show “factual

 innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998).

          Here, Petitioner does not raise actual innocence as an exception to the AEDPA’s procedural

 bar. Petitioner pleaded guilty and does not rely on “new evidence.” Therefore, Petitioner cannot

 rely on this equitable exception to overcome the untimeliness of his Motion. Without an applicable

 equitable exception, the Motion is time-barred.

    IV.      CERTIFICATE OF APPEALABILITY

          A prisoner seeking to appeal a district court’s final order denying a motion to vacate under

 § 2255 has no absolute entitlement to appeal but must obtain a certificate of appealability. See 28

 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009). The district court should issue a

 certificate of appealability only if the prisoner makes “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To merit a certificate of appealability, the prisoner

 must show that reasonable jurists would find the district court’s assessment of the constitutional

 claims debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation omitted);

 see also Eagle v. Linahan, 279 F.3d 926, 935-36 (11th Cir. 2001). Upon consideration of the

 record, the Court denies the issuance of a certificate of appealability.

    V.       CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Petitioner Victor Spagnuolo’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

                 or Correct Sentence, ECF No. [1], is DISMISSED as time-barred.

             2. No certificate of appealability shall issue.

             3. Final judgment shall issue by separate order.



                                                   6
Case 0:21-cv-61044-BB Document 7 Entered on FLSD Docket 08/02/2021 Page 7 of 7

                                                                 Case No. 21-cv-61044-BLOOM

              4. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 2, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record

 Victor Spagnuolo
 #16815-104
 Federal Prison Camp
 Inmate Mail/Parcels
 Post Office Box 3949
 Pensacola, FL 32516




                                                 7
